          Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

STEPHEN BARNES
                Plaintiff,                  Civil Action No. 1:19-cv-10812


vs.                                         Judge Vernon S. Broderick


DXC TECHNOLOGY SERVICES                     Magistrate Judge Katharine H. Parker
LLC,
                Defendant.




                DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES


        NOW INTO COURT, through undersigned counsel, comes Defendant DXC

Technology Services LLC (“DXC” or “Defendant”) and responds to Plaintiff Stephen Barnes’

(“Plaintiff”) Complaint as follows:

                                           ANSWER


                                       I. THE PARTIES

1.      DXC denies the allegations contained in Paragraph 1 for lack of sufficient information to

establish a belief therein.

2.      DXC admits that it is a domestic limited liability company that is incorporated in

Delaware. DXC admits that it has an office located at 1 Rockefeller Plaza, New York, NY

10020. DXC denies the remaining allegations in Paragraph 2.




                                                1
          Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 2 of 14



                                       II. JURISDICTION

3.     Paragraph 3 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied as written.

4.     Paragraph 4 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

5.     Paragraph 5 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

6.     Paragraph 6 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

7.     Paragraph 7 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

8.     Paragraph 8 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

9.     Paragraph 9 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

10.    Paragraph 10 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

11.    Paragraph 11 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

12.    Paragraph 12 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

13.    Paragraph 13 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.



                                                  2
            Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 3 of 14



14.       Paragraph 14 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

15.       Paragraph 15 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

16.       Paragraph 16 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

17.       DXC is without sufficient information to admit or deny the allegations in Paragraph 17

concerning Plaintiff’s employment in the IT industry. The remaining allegations of Paragraph 17

contain conclusions of law to which a response is not required. To the extent that a response is

required, denied.

18.       Paragraph 18 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

19.       Paragraph 19 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

20.       DXC is without sufficient information to admit or deny the allegations in Paragraph 20

concerning Plaintiff’s alleged protected class. he remaining allegations of Paragraph 17 contain

conclusions of law to which a response is not required. To the extent that a response is required,

denied.

21.       Paragraph 21 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

22.       Paragraph 22 contains vague allegations which require speculation in formulating a

response and conclusions of law to which a response is not required. To the extent that a

response is required, denied.



                                                3
             Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 4 of 14



23.     Paragraph 23 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.


                                  FIRST CAUSE OF ACTION


24.     DXC is not required to respond to Paragraph 24, but re-alleges its responses to

Paragraphs 1-23.

25.     Paragraph 25 simply purports to state an excerpt of New York State Executive Law

§ 296, and thus a response is not required. To the extent Paragraph 25 suggests that DXC has

violated New York State Executive Law § 296, such suggestion is expressly denied.

26.     Paragraph 26 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

27.     Paragraph 27 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

28.     Paragraph 28 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

29.     Paragraph 29 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied. DXC further denies that it is liable, in any way, to

Plaintiff.

                                SECOND CAUSE OF ACTION

30.     DXC is not required to respond to Paragraph 30, but re-alleges its responses to

Paragraphs 1-29.

31.     Paragraph 31 simply purports to state an excerpt of New York State Executive Law

§ 296, and thus a response is not required. To the extent Paragraph 31 suggests that DXC has

violated New York State Executive Law § 296, such suggestion is expressly denied.

                                               4
             Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 5 of 14



32.     Paragraph 32 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

33.     Paragraph 33 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

34.     Paragraph 34 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

35.     Paragraph 35 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied. DXC further denies that it is liable, in any way, to

Plaintiff.

                                  THIRD CAUSE OF ACTION

36.     DXC is not required to respond to Paragraph 36, but re-alleges its responses to

Paragraphs 1-35.

37.     Paragraph 37 simply purports to state an excerpt of New York City Administrative Code

Title 8, § 8-107(1)(e), and thus a response is not required. To the extent Paragraph 37 suggests

that DXC has violated New York City Administrative Code Title 8, § 8-107(1)(e), such

suggestion is expressly denied.

38.     Paragraph 38 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

39.     Paragraph 39 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

40.     Paragraph 40 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.




                                               5
             Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 6 of 14



41.     Paragraph 41 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied DXC further denies that it is liable, in any way, to

Plaintiff.

                                  FOURTH CAUSE OF ACTION

42.     DXC is not required to respond to Paragraph 42, but re-alleges its responses to

Paragraphs 1-41.

43.     Paragraph 43 simply purports to state an excerpt of New York City Administrative Code

Title 8, § 8-107(1)(e), and thus a response is not required. To the extent Paragraph 43 suggests

that DXC has violated New York City Administrative Code Title 8, § 8-107(1)(e), such

suggestion is expressly denied.

44.     Paragraph 44 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

45.     Paragraph 45 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

46.     Paragraph 46 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

47.     Paragraph 47 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied. DXC further denies that it is liable, in any way, to

Plaintiff.

                                  FIFTH CAUSE OF ACTION

48.     DXC is not required to respond to Paragraph 48, but re-alleges its responses to

Paragraphs 1-47.




                                               6
             Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 7 of 14



49.     Paragraph 49 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

50.     Paragraph 50 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

51.     Paragraph 51 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

52.     Paragraph 52 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

53.     Paragraph 53 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied. DXC further denies that it is liable, in any way, to

Plaintiff.

                                  SIXTH CAUSE OF ACTION

54.     DXC is not required to respond to Paragraph 54, but re-alleges its responses to

Paragraphs 1-53.

55.     Paragraph 55 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

56.     Paragraph 28 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

57.     Paragraph 57 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

58.     Paragraph 58 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied..




                                               7
             Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 8 of 14



59.     Paragraph 59 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

60.     Paragraph 60 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied. DXC further denies that it is liable, in any way, to

Plaintiff.

                                 SEVENTH CAUSE OF ACTION

61.     DXC is not required to respond to Paragraph 61, but re-alleges its responses to

Paragraphs 1-60.

62.     Paragraph 62 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied..

63.     Paragraph 63 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied..

64.     Paragraph 64 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

65.     Paragraph 65 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.

66.      Paragraph 66 contains conclusions of law to which a response is not required. To the

extent that a response is required, denied.. DXC further denies that it is liable, in any way, to

Plaintiff.

67.     As to the WHEREFORE paragraph, DXC is not required to respond. In an abundance of

caution, DXC denies each and every allegation made in the WHEREFORE paragraph. DXC

further denies that it is liable to Plaintiff, in any way.




                                                    8
          Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 9 of 14



                                  AFFIRMATIVE DEFENSES


1.     Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief can be

granted and should therefore be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).

2.     Defendant specifically reserves all defenses available under Federal Rules of Civil

Procedure 8(c) and 12(b).

3.     Plaintiff’s claims are barred, or limited, by the applicable statutes of limitations.

4.     Plaintiff’s claims are barred to the extent that he has failed to comply with the

administrative prerequisites to filing a lawsuit.

5.     Defendant was not Plaintiff’s employer during all of the events alleged by in the

Complaint.

6.     Plaintiff was fully compensated by DXC for the work that he performed for Defendant.

7.     Defendant is not required by law to pay Plaintiff any alleged commission.

8.     Defendant is not required by law to pay Plaintiff any severance.

9.     Plaintiff’s claims are barred by the statute of frauds.

10.    The doctrine of full accord and satisfaction prohibits Plaintiff from bringing his claims.

11.    Defendant did not violate the statutes or executive orders cited in the Complaint;

alternatively, Defendant made good faith efforts to comply with employment-related laws, and

any discriminatory or retaliatory act, omission, or decision by any managerial agent would have

been contrary to those efforts.

12.    Defendant did not illegally discriminate or retaliate against Plaintiff intentionally or

otherwise, as any employment-related actions taken with regard to Plaintiff were for non-

discriminatory and non-retaliatory reasons, legitimate business reasons, and/or reasonable factors

other than age or sexual orientation.


                                                    9
         Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 10 of 14



13.    Defendant’s conduct was not malicious, willful, recklessly indifferent, wanton, and did

not manifest an aggravated disregard for Plaintiff’s rights.

14.    Defendant affirmatively states that it made a good faith effort to follow the law and, thus,

is not liable for the alleged intentional, malicious, or other acts of its agents or employees.

15.    Without conceding that Plaintiff was an employee of Defendant at all relevant times,

Plaintiff was an at-will employee subject to discharge at any time, for any lawful reason.

16.    That Defendant was named as a defendant in another case does not infer that it is liable or

acted unlawfully in that case.

17.    Plaintiff’s claims and/or the relief sought by Plaintiff are barred in whole or in part by the

doctrines of equitable estoppel, collateral estoppel, judicial estoppel, after-acquired evidence,

waiver, laches, misrepresentation, comparative fault, contributory fault, justification, unjust

enrichment, consent, unclean hands, failure to complain in a timely manner, detrimental reliance,

equity, offset, credit, ratification, acquiescence, and any interim earnings or amounts earnable

with reasonable diligence would be a set off against and should reduce the monetary recovery he

seeks in this case, including any award of back pay, front pay and/or other damages. In the

alternative, Plaintiff would be entitled to only one satisfaction of his alleged damages.

18.    Plaintiff’s arguments are preempted by federal law and should be dismissed.

19.    Plaintiff cannot state a prima facie case of age or sexual orientation discrimination or

retaliation, nor can he demonstrate that Defendant’s reasons for its actions/inactions are

pretextual.

20.    Plaintiff cannot establish that his sexual preference or his age were the sole cause, but for

cause, or a motivating factor of any of the alleged adverse actions about which he complains.




                                                  10
         Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 11 of 14



21.     Defendant’s actions and/or inactions were not taken because of Plaintiff’s age or sexual

orientation. Such considerations, if any, played no role in Defendant’s alleged actions and/or

inactions, none of Defendant’s alleged actions and/or inactions were based upon a specific intent

to discriminate or retaliate, and all of Defendant’s actions and/or inactions were based on

legitimate, non-discriminatory, non-retaliatory, and lawful reasons. Alternatively, Defendant

avers that even if such considerations were found to have been a factor in Defendant’s actions

and/or inactions (which is denied), the same actions and/or inactions would have been taken

and/or not taken absent such considerations and, therefore, Plaintiff cannot recover any damages

or affirmative relief.

22.     Defendant has implemented processes in order to prevent and/or remedy discrimination

and retaliation, including the implementation of policies and complaint procedures, and Plaintiff

failed to reasonably avail himself of those procedures or to otherwise avoid harm.

23.     There is no causal connection between Plaintiff’s termination and his age or sexual

orientation.

24.     Defendant did not terminate Plaintiff’s employment.

25.     Plaintiff’s claim of age discrimination is barred on the grounds that Plaintiff was not

treated less favorably than any similarly situated, younger individuals.

26.     Plaintiff’s claim of sexual orientation discrimination in barred on the grounds that

Plaintiff was not treated less favorably than any similarly situated heterosexual individuals.

27.     While Defendant maintains that Plaintiff does not state a cause of action and that there

were no actions taken against him as alleged in the Complaint, Defendant alternatively states that

the sole proximate cause of Plaintiff’s claims and alleged injuries/damages, if any, is Plaintiff’s

own conduct for which Defendant is not liable.



                                                 11
         Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 12 of 14



28.    Plaintiff is not entitled to any damages; alternatively, his damages are subject to offset

and/or applicable statutes of limitations, which may bar or limit his recovery.

29.    While denying all of the allegations of Plaintiff’s claims regarding liability, injury, and

damages allegedly sustained by Plaintiff, to the extent that Plaintiff is able to prove any injuries

and/or damages, any such damages were not proximately related to any act or omission by

Defendant.

30.    Plaintiff has failed to mitigate his damages.

31.    Plaintiff is not entitled to punitive damages on some or all of his claims; alternatively,

such damages are excessive, imprecise, and/or violate Defendant’s due process rights under the

New York Constitution and/or the United States Constitution.

32.    Defendant is entitled to application of all applicable damage limitations and caps.

33.    Defendant denies that it may be held vicariously liable for alleged discriminatory conduct

or employment decisions of its managerial or other employees, or third parties, when such

alleged conduct and decisions were contrary to Defendant’s good faith efforts to comply with all

laws prohibiting retaliation and discrimination based on sexual orientation, age, or other

unlawful reasons. Indeed, Defendant is not liable for conduct of Defendant’s employees as

alleged by Plaintiff, of which it had no knowledge, actual or constructive, and against which

Defendant maintains an express policy prohibiting discrimination and retaliation that is

effectively disseminated to all employees. Defendant is further relieved of any liability as to

Plaintiff’s claims because any unlawful conduct alleged against Defendant’s current and/or

former employees, which conduct Defendant denies, occurred outside the course and scope of

their employment.




                                                12
         Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 13 of 14



34.    Defendant reserves the right to assert any additional affirmative defenses that may be

discovered during the course of additional investigation and discovery.

       WHEREFORE, DXC prays that Plaintiff’s claims be dismissed and that DXC be

awarded its costs, attorneys’ fees, and any additional relief that the Court deems just and proper.

                                      Respectfully submitted,

                                      /s/ Jessica L. Marrero
                                      Jessica L. Marrero
                                      The Kullman Firm, P.L.C.
                                      1100 Poydras Street, Suite 1600
                                      New Orleans, LA 70163
                                      Telephone: (504) 524-4162
                                      Facsimile: (504) 596-4189
                                      E-mail: jlm@kullmanlaw.com

                                      COUNSEL FOR DEFENDANT
                                      DXC TECHNOLOGY SERVICES LLC




                                                13
        Case 1:19-cv-10812-VSB Document 5 Filed 12/02/19 Page 14 of 14




                               CERTIFICATE OF SERVICE

       I certify that on December 2, 2019, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system, which will send a notice of electronic filing to:

       Michael D. Schimek
       Matthew Koopersmith
       Attorneys for Plaintiff
       129 Front Street
       Mineola, New York 11050
       (516) 248-9700


                                                    /s/ Jessica L. Marrero
                                                    Jessica L. Marrero




                                               14
